Citation Nr: 1009499	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  06-07 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for 
peripheral neuropathy of the right lower extremity.

3.  Entitlement to a rating in excess of 20 percent for 
peripheral neuropathy of the left lower extremity.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from April 1943 to 
January 1946.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.

In February 2008, the claim for a higher rating for PTSD was 
remanded for additional development.  After completing the 
requested actions, the RO continued the denial of the claim 
and returned the matter to the Board for further appellate 
consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The claims for higher ratings for peripheral neuropathy of 
the right and the left lower extremities and the claim for a 
TDIU will be considered within the Remand section of this 
document below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim decided herein has been accomplished.

2.  During the appeal period, the Veteran's PTSD was 
manifested, primarily, by anxiety, nightmares, irritability, 
sleep disturbances, occasional panic attacks, mild memory 
impairment, and depressed mood; these symptoms are reflective 
of no more than occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  He does 
not show frequent panic attacks, significant memory 
impairment, impaired abstract thinking, or other symptoms of 
the next higher evaluation.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.130, 
4.132, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, an August 2004 pre-rating letter and post-
rating letters in April 2007 and April 2008 provided notice 
to the Veteran of the evidence and information needed to 
substantiate his claim for an increased rating for PTSD.  
These letters also informed the Veteran of what information 
and evidence must be submitted by the Veteran, and what 
information and evidence would be obtained by VA.  These 
letters further requested that the Veteran submit any 
additional information or evidence in his possession that 
pertained to his claim.  The April 2007 and April 2008 
letters provided the Veteran with information regarding the 
assignment of disability ratings, pursuant to Dingess/Harman, 
supra.  After issuance of the above letters, and proving the 
Veteran and his representative additional opportunity to 
respond, the RO readjudicated the claim for an increased 
rating for PTSD in September 2008 and August 2009 SSOCs.  
Hence, the Veteran is not shown to be prejudiced by the 
timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006).  See also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the SOC or SSOC, is 
sufficient to cure a timing defect).

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's VA medical 
records, Vet Center treatment records, and the reports of 
September 2004, May 2007, and May 2009 VA PTSD examination 
reports.  Also of record and considered in connection with 
the appeal are various written statements provided by the 
Veteran as well as by his wife and his representative, on his 
behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

VA medical records dated from August 2002 to October 2004 
show that the Veteran complained of continued anxiety and 
occasional insomnia.  His appearance, attention and 
concentration, and recent and remote memory were all normal.  
He denied suicidal/homicidal ideation/plan/intent.  The 
Veteran's judgment, insight, and impulse control ranged from 
good to fair.   He denied hallucinations and delusions.  His 
thought process was noted as normal and, on occasion, 
circumstantial.  Thought content was appropriate.  The 
Veteran reported sleep disturbances.  He denied flashbacks.  
His recent memory was noted at times as normal and abnormal, 
remote memory was normal.  GAF scores of 70, 68, 64, and 62 
were assigned.

An April 2004 Vet Center intake evaluation noted that the 
Veteran's appearance was neat, he was cooperative, with 
orientation to time, place and person, and normal memory with 
flat, blunted affect.  There was no evidence of delusions, 
disorganized thinking, or hallucinations.  The Veteran 
reported that he had sleep disturbances from waking up and 
having trouble going back to sleep.  He denied suicidal and 
homicidal thoughts.  The Veteran's psychiatric symptoms were 
described as depression, intrusive memories, dreams, panic 
attacks, and depressed mood.   

In August 2004, the Veteran submitted a claim for an 
increased rating for PTSD, stating that he was still having 
nightmares and flashbacks from his military service.

A September 2004 VA PTSD examination report reflects that the 
Veteran retired in the mid 1990's and had not worked since 
that time.  The Veteran did not attribute his current 
unemployment to psychological problems or difficulties, 
although he noted that he stopped doing small carpentry jobs 
after he became depressed about five years earlier.  The 
Veteran's social functioning included seeing his children and 
grandchildren regularly, shopping with his wife, socializing 
with friends, and watching television.  He reported that his 
panic attacks were generally under good control with 
medication and an increased willingness and ability to engage 
in routine activities outside the home.  The Veteran had no 
history of psychiatric hospitalization.  His chief complaint 
was that he no longer feels as happy as he did prior to an 
earlier depressive episode.  He does not report recent 
prolonged periods of depression; although he feels that he is 
sometimes on edge and never completely at ease.  He continues 
to have dreams every few weeks loosely connected to his 
experiences in World War II.  His sleep was disturbed since 
his major depressive episode five years ago, but it had 
considerably improved with medication.  He reports occasional 
argumentativeness with his wife and frustration with shopping 
and crowds.  The Veteran feels that he is more irritable with 
his wife and with strangers, although he does not report any 
history of physical assaultiveness or significant verbal 
altercations.  He sometimes leaves stores because he gets 
frustrated that other people are smiling.  He occasionally 
feels sad or uninvolved in social situations.

On mental status evaluation, the Veteran was appropriately 
groomed, alert and oriented in all spheres, and displayed 
behavior appropriate to the interview.  His mood was mildly 
dysphoric, affect was mood congruent.  He denied 
suicidal/homicidal ideation/intent/plan.  His thinking was 
logical and goal oriented without evidence of formal thought 
disorder.  He denied hallucinations and delusions.  He did 
not report panic attacks, phobias, obsessive thoughts or 
rituals that interfere with functioning.  Long and short term 
recall are grossly intact.  Attention and concentration are 
adequate.  The Veteran reported mild insomnia.  Judgment and 
insight are present.  The Veteran continued to report he was 
mildly depressed and had variable mood associated with his 
recurrent major depressive disorder that has no clear linkage 
to his military service.  The Veteran re-experiences military 
stressors in infrequent nightmares and memories.  He reports 
mild symptoms of increased arousal (some insomnia, 
irritability) and signs of numbing/avoidance (he tries to 
avoid reminders of his combat experience and he reports some 
loss of interest in activities).  The VA examiner noted that 
the Veteran reported relatively mild and infrequent symptoms.  
The diagnosis was PTSD, chronic with a GAF of 64.  

In a September 2004 letter, the Veteran's wife noted that the 
Veteran had panic attacks, at times he gets very jumpy, and 
everything annoys him.  

In a November 2004 rating decision, the RO granted a higher 
30 percent rating for PTSD, effective from August 16, 2004, 
the date of the claim for an increased rating.

VA outpatient treatment records dated from April 2005 to 
February 2007 reflect that the Veteran's appearance, 
attention and concentration, and recent and remote memory 
were all normal. He denied suicidal/homicidal 
ideation/plan/intent.  The Veteran's judgment, insight, and 
impulse control ranged from good to fair.  He denied 
hallucinations and delusions.  His thought process was noted 
as normal and on occasion circumstantial. Thought content was 
appropriate.  The Veteran reported sleep disturbances.  The 
Veteran had recurrent nightmares and intrusive thoughts, 
irritability, anxiety, and depression.   GAF scores of 57 and 
55 were assigned.

In the Veteran's October 2005 notice of disagreement, he 
stated that his PTSD continues to be severe and marked by 
panic attacks almost daily, nightmares and flashbacks, 
nervousness all the time, outbursts of emotion, and extreme 
depression. 

A February 2007 VA psychiatry suicide assessment report 
indicates that the Veteran denied suicidal/homicidal 
ideation/intent/plan.  The VA psychiatrist noted that the 
Veteran did not have psychic anxiety, panic, hopelessness, 
insomnia, obsessionality or hallucinations.  

A February 2007 VA psychiatry record notes that the Veteran's 
intrusive recall persists.  The Veteran's appearance, 
attention and concentration, and recent and remote memory 
were all normal.  He denied suicidal/homicidal 
ideation/plan/intent.  The Veteran's judgment, insight, and 
impulse control were noted as fair.   He denied 
hallucinations and delusions.  His thought process was 
normal.  He denied hopeless and helpless symptoms.  A GAF of 
55 was assigned.  

In an April 2007 VA psychiatry note, the VA physician stated 
that the Veteran is unable to participate in any form of 
gainful employment because of his PTSD symptoms.  

A May 2007 VA PTSD examination report reflects that the 
Veteran stated he retired from his work as a cabinet maker 
and carpenter and attributed his retirement to a lack of new 
business and not to psychiatric symptoms.  He did not report 
any effects of depression or PTSD on his ability to work 
prior to his retirement.  The Veteran described his marriage 
of more than 50 years as stable and loving.  He sees his 
children and grandchildren once a month.  The Veteran has a 
woodworking shop in his garage where he spends time doing odd 
jobs.  He watches television for recreation and takes his 
wife shopping (he still drives).  He reports adequate 
performance of activities of daily living.  He did not report 
any contributory stressor since his last examination.  The 
Veteran stated that he has better sleep with medication.  He 
still has nightmares and mood swings.  The nightmares are 
loosely connected to his experiences in WWII and wake him up 
sometimes (although he also wakes up because of nocturia).  
He reports variable mood without a recurrence of major 
depression.  He also describes some irritability.  The 
Veteran reported mild social withdrawal and arguments with 
his wife.  

On mental status evaluation, the Veteran was appropriately 
groomed, alert and oriented in all spheres, and displayed 
behavior appropriate to the interview.  His mood was mildly 
anxious and affect was mood congruent.  He denied 
suicidal/homicidal ideation/intent/plan.  His thinking was 
logical and goal oriented without evidence of formal thought 
disorder.  He denied hallucinations and delusions.  He did 
not report panic attacks, phobias, obsessive thoughts or 
rituals that interfere with functioning.  Long and short term 
recall are grossly intake.  Attention and concentration are 
adequate.  Judgment and insight are present.  He reports mild 
insomnia, resulting in some fatigue during the day.  The VA 
examiner's assessment was that the Veteran continued to 
report occasional re-experiencing symptoms, increased arousal 
(occasional insomnia, irritability) and mild avoidance 
symptoms (he tends to avoid subjective and objective 
reminders of his experiences in WWII, his range of affect is 
restricted.  He concluded that the Veteran reports 
essentially the same intensity (mild to moderate) and 
frequency (daily or weekly) of symptoms as he did at his last 
examination.  The diagnosis was chronic PTSD and a GAF of 60 
was assigned reflecting symptoms of PTSD, insomnia, 
irritability, occasional re-experiencing symptoms, and 
symptoms of major depressive disorder in substantial 
remission, history of severe depression, and fluctuations in 
mood.  

A January 2008 VA psychiatry record noted that the Veteran 
had suffered from symptoms of PTSD and had been under the 
care of the undersigned physician for six years.  During this 
interval, the Veteran's PTSD symptoms had increased.  He has 
nightmares of combat events at least weekly, he has intrusive 
recall of combat situations several times daily and he has 
severe anxiety when these recollections occur.  The VA 
physician furthered that these symptoms have greatly 
increased since he retired from work as a carpenter.  He 
opined that because of the intensity of these symptoms, it 
would be impossible for the Veteran to function in any kind 
of work environment and he is totally unemployable as a 
result.  

A May 2009 VA PTSD examination report reflects that the 
Veteran stated he retired from being a carpenter and home 
improvement because he was physically unable to work full 
time any longer.  He has not been employed in any capacity 
for at least the last ten to fifteen years, which he 
attributes to being retired and to physical problems 
(primarily peripheral neuropathy).  He says that he would 
like to get a job at Home Deport, despite his episodic 
anxiety and occasional panic attacks, but he would be unable 
to stand for long periods of time.  The Veteran continued to 
report a stable and loving marriage, monthly visits with his 
children/grandchildren and is active in his American Legion 
chapter.  He goes shopping with his wife, but sometimes 
leaves stores when he feels impatient or nervous.  The VA 
examiner referenced the January 2008 treatment note from the 
VA psychiatrist (see above), finding that it was unclear 
which combat related events were causing the Veteran's 
anxiety.  Subjectively, the Veteran stated to the examiner 
"this should be for unemployability.  My feet burn all the 
time and that keeps me from working.  And I have panic 
attacks and nightmares."  His social impairment included 
occasional difficulty getting along with his wife and that he 
was somewhat socially withdrawn.

Mental status examination revealed that the Veteran was 
appropriately groomed, alert and oriented in all spheres, and 
displayed behavior appropriate to the interview.  His mood 
was anxious, affect was congruent. The Veteran was able to 
related recurring memories of combat without significant 
distress or panic attacks.   He denied suicidal/homicidal 
ideation/intent/plan.  His speech and thought process were 
essentially unimpaired.  His thinking was linear without 
evidence of formal thought disorder.  He denied 
hallucinations and delusions.  Long term recall is grossly 
intact; short term recall and concentration are mildly 
impaired, probably by anxiety.   He did not report obsessions 
or phobias that interfere with normal functioning.  He 
reports occasional (once every one or two months on average) 
panic attack, without significant restriction of activity.  
He complained of broken sleep because of nocturia and 
occasional nightmares.  Judgment and insight were present.  
The examiner noted that the Veteran's occasional panic 
attacks likely represent a progression of PTSD.  The VA 
examiner's assessment was that the Veteran continued to 
report re-experiencing military stressors in nightmares and 
in intrusive thoughts and memories.  He reports increased 
arousal (insomnia and irritability) and signs and symptoms of 
numbing/avoidance (his range of affect is restricted and he 
lacks interest in significant activities).  The Veteran 
reported mild to moderate symptoms recurring at least weekly 
without remission since his last examination.  

As to the effects of the Veteran's PTSD on occupational and 
social functioning, the VA examiner concluded that there is 
occasional decrease in work efficiency or there are 
intermittent periods of inability to perform occupational 
tasks due to signs and symptoms, but generally satisfactory 
functioning (routine behavior, self-car, and conversation 
normal).  The Veteran reports occasional lack of motivation 
to perform routine chores because of depression and 
occasional panic attacks (weekly or less often)  He notes 
mild to moderate difficulty functioning because of fatigue 
from insomnia.  He furthered that the Veteran would be 
willing and would like to take a job at Home Deport, despite 
his psychiatric symptoms, if his peripheral neuropathy did 
not make it impossible for him to stand for long periods.  
The diagnosis was PTSD, chronic, and a GAF of 56 was 
assigned, reflecting (symptoms of PTSD) insomnia, 
irritability, occasional re-experiencing symptoms, and 
(symptoms of major depressive disorder in substantial 
remission) history of severe depression. 

III.  Analysis

Disability evaluations are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular DC, the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise,  
the lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis 
in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The Veteran is currently assigned a 30 percent rating for his 
service-connected  PTSD under Diagnostic Code (DC) 9411.  
However, the actual criteria for evaluating psychiatric 
impairment other than eating disorders is set forth in a 
General Rating Formula.  See 38 C.F.R. § 4.130 (2009).

Pursuant to the General Rating Formula, a 30 percent rating 
is assigned when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.

Reports of psychiatric examination and treatment frequently 
include a GAF score. According to the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), a GAF scale includes 
scores ranging between zero and 100 which represent the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health- 
illness.  The GAF score and the interpretations of the score 
are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995). 
However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the rating issue; rather, the GAF score must be considered 
in light of the actual symptoms of the Veteran's disorder, 
which provide the primary basis for the rating assigned.  See 
38 C.F.R. § 4.126(a) (2009).

The Board observes that the Veteran carries a diagnosis of 
major depressive disorder that has not been related to the 
Veteran's service, and some portion of the Veteran's 
psychiatric symptomatology may be attributable to this 
nonservice-connected disorder rather than to his service-
connected PTSD.  However, the Board points out that, if it is 
not medically possible to distinguish the effects of service-
connected and nonservice-connected conditions, the reasonable 
doubt doctrine mandates that all signs and symptoms be 
attributed to the Veteran's service-connected condition.  See 
Mittleider v. West, 11 Vet. App. 181 (1998).  In this case, 
the Veteran's major depressive disorder does not appear to be 
a significant factor during the period under consideration 
here.  However, to the extent that there is any doubt as to 
attribution of symptomatology between service- connected and 
nonservice-connected disability, such doubt will be resolved 
in the Veteran's favor.

Considering the above evidence in light of the criteria 
listed above, the Board finds that the Veteran's symptoms 
fall within the schedular criteria for a 30 percent 
disability rating (general ability to function independently, 
with some impairment caused by irritability, depressed mood, 
anxiety, chronic sleep impairment, occasional panic attacks). 
The collective evidence for the period shows that the Veteran 
generally functioned satisfactorily, with routine behavior, 
self-care, and normal conversation, and was found to have 
depressed mood, anxiety, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory impairment, 
all of which is consistent with the criteria for a rating of 
30 percent.

The Board emphasizes that there simply is no medical findings 
of flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
long and short-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; together with difficulty in establishing 
or maintaining effective work and social relationships), or 
more severe symptomatology such as to warrant at least the 
next higher 50 percent rating.

Many of the Veteran's reported symptoms are included among 
those specifically listed in the General Rating Formula for 
Mental Disorders, pursuant to which the current disability 
rating has been assigned.  See 38 C.F.R. § 4.130 (2009). 
Importantly, the Board notes that symptoms noted in the 
rating schedule are not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular disability rating.  See Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  In other words, symptoms comparable to 
those listed in the General Rating Formula could be 
considered in evaluating the Veteran's extent of occupational 
and social impairment.

Accordingly, in this case, the Board finds that the existence 
and severity of the Veteran's psychiatric symptoms are 
adequately contemplated by the relevant rating criteria.  As 
noted above, many of the symptoms are specifically listed in 
the General Rating Formula for Mental Disorders, and the 
others are common psychiatric symptoms that-while not 
specifically listed-are comparable indicators of the type of 
occupational and social impairment contemplated in the Rating 
Formula.  In this case, the Veteran's symptoms as described 
above are consistent with the current 30 percent disability 
rating.  While a couple of examiners have suggested that the 
psychiatric symptoms cause more significant impact on 
employability, reported symptoms at that time do not support 
the reported conclusions.  Rather, findings throughout the 
appeal period, as otherwise explained herein, warrant no more 
than the 30 percent rating.

The Board also finds that the GAF scores of 70, 68, 64, and 
62 are consistent with the current 30 percent rating.  
According to DSM-IV, GAF scores ranging between 61 and 70 
indicates that the examinee has some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functions pretty well with some meaningful 
interpersonal relationships.).  The Board's notes that the 
GAF scores of 55, 56, 57, and 60 assigned in VA medical 
records and PTSD examination reports, alone, do not support 
the assignment of any higher rating during the period in 
question.  GAF scores between 51 and 60 denote moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e. g., few friends, 
conflicts with peers or co-workers).  In this case, the 
reported symptomatology noted above is consistent with no 
more than moderate symptoms or moderate difficulty in social, 
occupational, or school functioning, and some disturbances of 
motivation and mood, as well as difficulty in establishing 
and maintaining effective work and social relationships, 
which is also consistent with no greater impairment than that 
contemplated by the initial 30 percent rating.  Importantly, 
such finding is consistent with the May 2009 VA examiner's 
conclusion that there is occasional decrease in work 
efficiency or intermittent periods of inability to perform 
occupational tasks due to symptoms of the Veteran's PTSD.
 
In addition, the Board notes that there is no evidence of an 
exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization, so as to warrant 
referral of the case to appropriate VA officials for 
consideration of an extra schedular rating under 38 C.F.R. § 
3.321(b)(1) (2009); see Shipwash v. Brown, 8 Vet. App. 218 
(1995).  Here, the record does not reflect that the Veteran 
was hospitalized for his service-connected PTSD.  There is no 
objective evidence revealing that his condition caused marked 
interference with employment, e.g., employers' statements or 
sick leave records, beyond that already contemplated by the 
schedular rating criteria.  While April 2007 and January 2008 
VA psychiatry records reflect that the Veteran's treating 
psychiatrist opined, essentially, that due to the Veteran's 
PTSD symptoms, he would be impossible for him to function in 
any kind of work environment; the Board finds that this 
conflicts with the Veteran's statements, most recently during 
the May 2009 VA examination in which he attributed being 
retired to physical problems (his service-connected 
peripheral neuropathy), and that despite wanting to work at 
Home Depot, he would be unable to stand for long periods of 
time.  Hence, the Veteran's assertions, when considered in 
light of the overall evidence of record, are consistent with 
the level of interference with employment contemplated in the 
current 30 percent schedular rating for PTSD.

As such, there is no basis for staged ratings, pursuant to 
Hart, and a rating in excess of 30 percent for PTSD must be 
denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against a higher rating, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).



ORDER

A rating in excess of in excess of 30 percent for PTSD is 
denied.

REMAND

In the Veteran's January 2008 notice of disagreement, he 
asserted that his peripheral neuropathy had worsened, noting 
specifically the numbing feeling in both of his legs and 
constant burning in the bottom of both of his feet.  He noted 
that in December 2007, a VA neurologist increased his 
medication; however, the burning in his feet was not 
relieved.  In a September 2009 VA form 21-4138, the Veteran 
requested a new VA examination at the Fort Hamilton VA 
medical center (VAMC)  The Board notes that the Veteran last 
underwent a VA peripheral nerve examination in May 2007.  
Therefore, to ensure that the record reflects the current 
severity of the Veteran's service-connected peripheral 
neuropathy of the right and left lower extremities on appeal, 
a more contemporaneous examination is warranted, with 
findings responsive to all applicable rating criteria.  See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a 
duty to provide the Veteran with a thorough and 
contemporaneous medical examination) and Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (an examination too remote for 
rating purposes cannot be considered "contemporaneous").

Furthermore, given the Veteran's statement during a May 2009 
VA PTSD examination that he would like to take a job at Home 
Depot if his peripheral neuropathy did not make it impossible 
for him to stand for long periods of time; on remand, the RO 
should also consider whether these claims meet the criteria 
for submission for extra- schedular consideration pursuant to 
38 C.F.R. § 3.321(b)(1) (2009).  See Thun v. Peake, 22 Vet. 
App. 111 (2008) (the threshold factor for extra-schedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
schedular evaluation is inadequate).

Lastly, the Board notes that the AMC/RO's determinations on 
the claims for higher  ratings for peripheral neuropathy of 
the right and left lower extremities could impact upon the 
claim for a TDIU; thus, the claim for a TDIU is inextricably 
intertwined with the claims being developed.  See Parker v. 
Brown, 7 Vet App. 116 (1994); Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).  As appellate consideration of the 
claim for a TDIU would, thus, be premature at this juncture, 
remand of this matter also is warranted.

Accordingly, these matters are REMANDED for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AMC/RO should arrange for the 
Veteran to undergo a VA peripheral nerve 
examination, by an appropriate examiner.  
The Veteran has requested that the 
examination be performed at the Fort 
Hamilton VAMC (see above); to the extent 
possible, such request should be honored.  
The entire claims file must be provided 
to the examiner designated to examine the 
Veteran, and the examination report 
should reflect consideration of the 
Veteran's documented medical history and 
assertions.  All necessary tests and 
studies should be accomplished and all 
clinical findings reported in detail.

The examiner should be advised that the 
purpose of this examination is to 
determine the current nature and severity 
of the Veteran's service-connected 
peripheral neuropathy of the right and 
the left lower extremities.  The examiner 
should indicate the nature and extent of 
impairment to the nerve group, and to the 
extent possible identify the nerve group 
or groups affected.  Such description 
should include whether there is complete 
or incomplete paralysis of the identified 
nerve group(s) that is severe, moderately 
severe, moderate, or mild.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached.

2.  Thereafter, the AMC/RO should 
readjudicate the claims for higher 
ratings for peripheral neuropathy of the 
right and left lower extremities and the 
claim for a TDIU, in light of all 
pertinent evidence and legal authority.  
The AMC/RO must discuss whether "staged" 
ratings are warranted pursuant to Hart v. 
Mansfield, 21 Vet. App. 505, 509-510 
(2007) and whether the criteria for a 
referral for assignment of higher ratings 
on an extra-schedular basis, pursuant to 
38 C.F.R. § 3.321(b)(1) have been met.

3.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
SSOC that contains notice of all relevant 
actions taken.  An appropriate period of 
time should be allowed for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


